DETAILED ACTION
This Office Action is in response to the amendment filed on 9/9/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement	
The amendment filed on 9/9/2021, responding to the Office action mailed on 7/29/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1 - 3 and 5 - 20.
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Wale T. Godo on 9/29/2021.
The application has been amended as follows: 
in claim 1, line 10, change “mounted on” to -- directly connected to --
in claim 17, line 10, change “mounted on” to -- directly connected to --
in claim 19, line 6, change “mounted on” to -- directly connected to --
Allowable Subject Matter
Claims 1 - 3 and 5 - 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: a second substrate with an opening disposed along an edge portion of an upper surface of a first substrate; a first electronic device directly connected to the upper surface of the first substrate and extending through the opening;
a second electronic device mounted on a lower surface of the second substrate comprising an opening disposed along an edge portion of an upper surface of the first substrate, which faces the upper surface of the first substrate, in a region external to the edge portion and in vertical misalignment with the upper surface of the first substrate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        September 29, 2021